Title: To Thomas Jefferson from L. Huenefeld, 13 January 1825
From: Huenefeld, L.
To: Jefferson, Thomas

Honour’d Sir!Breslau
the 13. January. 1825.As a long time past I read the news of your Excellency having established a University at Monticello and making overtures to several men of learning to assist at the same as Teachers. Then already I formed an idea of troubling your Excellency with a letter in that part of the globe for whose development and welfare you are so much concerned, desiring you to have the goodness to inform me, if there were yet a vacancy at your disposal, in Chemistry, Pharmacy or in any of the medicinal branches of literature, and if you were inclined to appoint me as Teacher, upon what terms, and what in all other respects I might have to expect in such a situation. Although according to your Excellencies description, America offers many charms; yet hitherto I have given up my project of setting there, because my native country is very dear to me, and at the time I read your account, I was just about to enter into activity in my own country, thus easy and contented hoping the best for the future, in the middle of the year 1823 I entered my academical calling, as Teacher of Chemistry and Pharmacy in reference to medicine at the University of Breslau: after having studied there from 1818. to 22. and obtained the degree of Doctor of medicine and surgery. Before this period I had been honourably acquitted in a publick examination in Berlin, as practical Physician; there I also persued my studies in natural philosophy, chiefly in chemistry, partly at the expence of the state for a year, during which time I particularly prepared my self in practice as well as in theory for my commenced academical career. At an earlier period I was five years Pharmacopolist, and during my academical studies also assistant in the chemical Laboratory here. Since a year I am Teacher of chemistry and practical Physician at the University in the capital of Silesia. Hitherto my life has been accompanied by advantageous testimonials. As Teacher and Physician I am also successful, yet notwithstanding all promises it seems as if there was nothing for me to expect in my native country, as the publick funds are too empty, and for want of own resources I cannot long remain here.On account of the great distance I am now not able to send you the different testimonials and recomendations. But should your Excellency be inclined to appoint me as Teacher of Chem. Pharm. etc. at the University in particular, and opportunity should not be wanting you would also certainly convince your self from my testimonials, that I am worthy of promotion, and shall prove my self fit for the desired appointment. I shall also hand your Excellency two printed works of my own productions; (I in latin I in german) both have been very well received here. Above all things I wish for an advantage ous Post in regard to pecuniary matters: Your Excellency would much oblige me by a speedy answer, and if you could at the same time inform me, in case there is no vacancy at the University at Monticello, if it would not be possible to obtain a like appointment at some other University far a near, already established or to be established in America. Your Excellency will certainly be able to act successfully in this affair, in particular I wish to be informed what in such a case I might have to expect in an appointment as Physician in every respect as also in regard to the expences of the journey. Should providence guide me in this step, I entreat you yet once for a kind and speedy accomplishment of my wish, and beg you to inform me of the same as soon as possible. Should I thro’ your Excellencies means obtain the desired Post, I should yet wish to know, if I we  might not pass a quarter or half a year at Paris or London, at the expence of the government, whose subject I should become.Your Excellencies most obd.L. Huenefeld  Doctor of Med. and Surg. Practical  Physician and Teacher of Chemistry  and Pharm. at the University of  Breslau in Silesia (a Province of  Prussia-Kingdom)